July 20, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         VARKEY THOMAS, Appellant

NO. 14-17-00325-CV                          V.

                           JOHN PHILIP, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 23, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Varkey Thomas.


      We further order this decision certified below for observance.